Seevers, J.
— No errors are assigned. The abstract purports to set out the evidence, and at the conclusion thereof states: “The foregoing being all the evidence submitted.” An amended abstract has been filed, and it is therein denied “that appellant’s abstract contains all the evidence admitted on the trial of the case.” And it is denied that any of the evidence contained in appellant’s abstract was “in any manner certified by the court or judge, or in any manner made a part of the record in the court below.” Because of the foregoing condition of the record, the appellees insist this cause cannot be tried anew i-n this court. This position is, we think, well taken under repeated decisions of this court! The rule is well established and understood by the profession.
It is possible it may be claimed that the judge certified to the evidence on the twenty-fourth day of November, 1882, but that was more than eight months after the trial and therefore it cannot be considered. Chapter 35, Acts of Nineteenth General Assembly. Mitchell v. Laub, 59 Iowa, 36.
Aeeirmed.